Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This correspondence is responsive to the Request for Continued Examination filed on February 22, 2022. Claims 1-5, 7-11 and 13-17 are pending in the case, with claims 1, 7 and 13 in independent form. Claims 1-5, 7-11 and 13-17 are currently amended and claims 6, 12 and 18 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 was with the Request for Continued Examination on February 22, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding Applicant’s first arguments in the remarks concerning the abstract idea rejection of the claims, the Examiner submits that the amended independent claim limitations, when considered together as a whole, would not be practical to perform in 

Applicant’s second arguments, see pages 11-16, filed October 20, 2021, with respect to the prior art rejections of the amended claims under 35 USC § 102 and 35 USC § 103, have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim 13-18 Rejections - 35 USC § 101 Withdrawn
Applicant’s amendment of claims 13-17 to recite “non-transitory” computer-readable storage medium overcomes the previous rejection under 35 U.S.C. 101 as set forth in the Non-Final Office Action mailed July 21, 2021. The rejection is withdrawn.

Claims 1-12 Rejections - 35 USC § 101 Withdrawn
As similarly discussed above with respect to applicant’s arguments, Applicant’s amendment of the independent claims overcomes the previous rejection under 35 U.S.C. 101 as being directed to an abstract idea as set forth in the Non-Final Office Action mailed July 21, 2021.  More specifically, the amended independent claim 

Claim Rejections - 35 USC § 102 and 103 Withdrawn
As similarly discussed above with respect to applicant’s arguments, Applicant’s amendment of the independent claims overcomes the previous rejection under 35 U.S.C. 102 and 103 as set forth in the Non-Final Office Action mailed July 21, 2021.  The rejections are withdrawn.

Allowable Subject Matter
Claims 1-5, 7-11 and 13-17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (Pub. No. US 2004/0071344 A1) is considered relevant in disclosing a system and method for accepting disparate types of user input.
Couelier et al. (Patent No. US 11,209,976) is considered relevant in disclosing a system and method for editing input management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144